Citation Nr: 1423985	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  12-05 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for right knee disability prior to June 15, 2013, and in excess of a combined 20 percent disability rating thereafter.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1993 to February 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for a right knee disability and awarded a 10 percent disability rating for post-traumatic arthritis with noncompensable limitation of motion.  A subsequent rating decision in September 2013 awarded a separate 10 percent disability rating for slight instability or subluxation of the right knee, effective June 2013.  Both ratings are considered to be on appeal before the Board.

The Veteran had requested an opportunity to appear before a Veterans Law Judge and offer testimony with respect to his claim.  A Video Conference hearing was scheduled for March 2014 and the Veteran was duly notified of the hearing.  He did not appear for the scheduled hearing or provide any reason for his absence.  The Board therefore considers his request for a hearing to have been waived

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record shows that the Veteran was provided with two VA examinations of his right knee, one in June 2010 and one in June 2013.  The first examiner noted that the Veteran had flare-ups of his right knee pain and symptoms but did not provide any estimation of additional functional impairment resulting from the flare-ups, saying that to do so would require speculation.  At the second examination, the examiner noted flare-ups of pain with resulting functional limitations but provided no information of what the Veteran's functional capacity would be during a flare-up.  While provision of such an estimation may require a modicum of guess-work that renders an examiner uncomfortable, an examination is inadequate without it.
 
The United States Court of Appeals for Veterans Claims (Court) has stressed that, in evaluating disabilities of the joints, VA has a duty to determine whether the joint in question exhibits weakened movement, excess fatigability, or incoordination and whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011), citing DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2012).  The Court has indicated that these determinations should be made by an examiner and should be portrayed by the examiner in terms of the additional loss in range of motion due to these factors.

The Board also notes that the June 2013 VA examiner provided some confusing answers to the questions on the examination form.  He answered "yes" to whether the Veteran had any other pertinent physical findings, complications, conditions, signs, or symptoms related to his right knee, but did not provide any additional information.  He also answered "no" to whether there was evidence of recurrent patellar subluxation or dislocation but "yes" to whether there was X-ray evidence of patellar subluxation.  These discrepancies require clarification.  If possible, an addendum opinion should be obtained from the June 2013 VA examiner which addresses the question below.  If the examiner of record is unable to provide an addendum, a new examination should be obtained on remand. 


Accordingly, the case is REMANDED for the following action:


1. Either obtain an addendum opinion from the June 2013 VA examiner or provide the Veteran with an additional VA examination.

An addendum opinion from the examiner of record should address the following:  (1) explain what other pertinent physical findings, complication, conditions, signs or symptoms the Veteran has in his right knee as indicated in the examination report; (2) discuss whether there is evidence on X-ray of patellar subluxation and if so whether that is indicative of recurrent patellar subluxation; (3) discuss whether there is evidence of swelling, locking, pain, and effusion into the joint; and (4) to the extent possible, all functional losses, especially those associated with flare ups, must be equated to additional loss in range of motion (beyond what is shown clinically) in accordance with DeLuca, even though some conjecture may be required to do so.  

The Veteran's claims folders, including a copy of this remand, must be made available to the examiner and the examiner should give the rationale for any opinion provided.

If the June 2013 VA examiner is not available, a similarly qualified examiner should provide an opinion on the nature and severity of the Veteran's right knee disability.  

The Veteran's claims folders, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  The examiner should provide the rationale for any opinion(s) rendered.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report. 

All pertinent pathology associated with the Veteran's right knee disability should be annotated in the examination report.  The examiner should elicit information as to the frequency, duration, and severity of associated symptomatology, to specifically include swelling, locking, pain, and effusion into the joint.  The examiner should address whether there is any evidence of subluxation/dislocation of the patella or the semilunar cartilage.  The examiner should also discuss the extent of any loss of function in daily activities, including work and physical activity. 

The examiner should undertake range-of-motion studies of the Veteran's right knee and comment on the degree of disability due to functional loss resulting from pain, flare-ups, weakness, fatigability, etc.  All functional losses, especially those associated with flare ups, must be equated to additional loss in range of motion (beyond what is shown clinically).  (This requires some conjecture on the examiner's part, but that is what DeLuca requires.)

2. On completion of the foregoing, the claim should be adjudicated.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



